Citation Nr: 1627800	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957 and January 1958 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2012 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2012 rating decision denied entitlement to total disability rating based on individual unemployability.  The Veteran filled an April 2012 notice of disagreement initiating his appeal to the Board.  However, this claim was granted by the RO in a June 2015 rating decision, therefore it is not before the Board at this time.   

The Board notes that the Veteran was previously represented by attorney James G. Fausone.  However, prior to the certification of the appeal to the Board the Veteran's attorney filed a December 2015 motion to withdraw, which met the requirements of 38 C.F.R. § 14.631(c).  Therefore, the Veteran is no longer represented by attorney James G. Fausone.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a March 2015 VA examination in connection with his claim for entitlement to service connection for vertigo.  

The Veteran reported 15 years prior he had begun experiencing  vertigo when rising from a chair.  He stated his vertigo had progressively increased over time.  The Veteran reported presently experiencing vertigo approximately three times per day, with episodes of true vertigo lasting several minutes.  The VA examiner concluded that the Veteran's vertigo was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The examiner's provided rationale was that the Veteran developed vertigo only 15 years prior, and that there "is no relationship between this onset of symptoms and his prior service related ear problems."

The Board finds that the March 2015 VA opinion inadequate as the examiner failed to provide a thorough rationale explaining why there was no relationship between the Veteran's in service ear complaints and his currently diagnosed vertigo.  Therefore, the claim must be remanded in order to obtain an addendum opinion with a complete rationale.  

Additionally, the examiner failed to address the evidence of record indicating the Veteran's currently diagnosed vertigo could be etiologically related to his service connected coronary artery disease (CAD) and hypertension.  

January 2011 and February 2011 VA examinations showed while metabolic equivalents (METs) testing was performed the Veteran experienced dizziness and dyspnea.  In a September 2011 VA examination the examiner noted the Veteran's vertigo limits his METs level.  An April 2012 VA treatment record noted that the Veteran's vertigo had improved after he received a pacemaker for his heart disability.  A January 2015 private treatment record noted the Veteran was hospitalized with sudden onset of dizziness and light headiness.  As a result the Veteran was eventually diagnosed with transient ischemic attack with left hand weakness, numbness, tingling, now resolved, CAD, hypertension, hyperlipidemia, macrocytosis, chronic kidney disease, stage 3, at baseline.  

Therefore, the claim must be remanded in order to obtain an addendum opinion which addresses the above evidence showing a possible connection between the Veteran's currently diagnosed vertigo and his service connected CAD or hypertension.  

The Board notes the Veteran has provided inconsistent statements regarding the onset of his vertigo.  In an October 2010 statement the Veteran stated since he received in service ear operations he had periodically experienced short episodes of dizziness and loss of equilibrium which had recently increased in frequency.  However, the Veteran has provided statements contradicting his assertion that he has been experiencing vertigo since his in service ear operations.  During his active service the Veteran completed January 1954, January 1958, March 1961, June 1979, and 1976 reports of medical history in which he specifically denied experiencing dizziness or fainting spells, but did report other ear conditions.  In an August 2006 VA treatment record the Veteran reported he experienced occasional imbalance but denied experiencing "true vertigo."  During his March 2015 VA examination the Veteran reported "true vertigo" which had its onset 15 years prior in 2000, 20 years following his separation from service.  As the Veteran has provided inconsistent statements regarding the onset of his vertigo, he is not a reliable historian as to the onset of his currently diagnosed vertigo.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for vertigo since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of step 1 and 2 the AOJ must contact the VA examiner who examined the Veteran in March 2015 in connection with his claim for service connection for vertigo and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed vertigo was incurred in or aggravated by his active service?  The examiner is advised that the Veteran's statements regarding the onset of his vertigo have been inconsistent.    

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed vertigo was caused by any of his service connected disabilities to specifically include, coronary artery disease and hypertension?  

The examiner should consider the following:

i.  January 2011, February 2011, and September 2011 VA examinations noting the Veteran's vertigo contributed to his METs level;

ii.  April 2012 VA treatment record noting the Veteran's vertigo had been improved following the implantation of a pacemaker; and 

iii.  January 2015 private treatment record noting the Veteran's reported dizziness and lightheadedness which lead to diagnoses of heart conditions.  

A thorough rationale must be provided for all opinions expressed.  

If the March 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




